Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 1-9, 12-18 are pending in this application.

Notice for applications filed on or after March 16, 2013
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-9, 12-18 is/are rejected under 35 U.S.C. § 103 as being unpatentable over Bathiche (US 2014/0132551) in view of Myers (US 2014/0240289).

As to claims 1, 9, Bathiche (Fig. 5) teaches a touch display device, wherein the touch display device comprises: 
a back panel (Back of device 502); 
a display screen body (506) disposed opposite to the back panel (located on the front); 
a display touch layer disposed on a displaying region of the display screen body (Integrated touch panel with the display) [0032]; and 
a bezel (508); 
wherein a bezel touch layer (510) is disposed on the bezel [0035]; 
a function pattern icon (Icons shown on 510) is disposed on a position of the bezel corresponding to the bezel touch layer [0035], and the bezel comprises a front arc bezel portion (Bezel located on the right side in area 510) parallel with the display screen body (Vertically parallel) and a side arc bezel portion located on a side portion of the display screen body (The bezel shown on the same side as the display in Fig. 5), and the bezel touch layer is disposed on the front arc bezel portion and/or the side arc bezel portion (Touch layer provided on the right side on the front arc bezel portion, as shown in Fig. 5);
wherein the front arc bezel portion is disposed around the display screen body (Disposed on the right side), the side arc bezel portion is smoothly and continuously formed around the front arc bezel portion (The remainder of the bezel is formed around both 506 and 510) and is connected to the back panel (Connected through the rest of the display housing) so the bezel has a front-to-side arc configuration extending along 

However, Bathiche does not teach arc portions that face different directions.
On the other hand, Myers (Fig. 4) teaches a front arc bezel portion (Part of 14AB that corresponds to the top part of 201 parallel to 51) parallel with a front portion of the display screen body (Parallel with 51) and facing a front direction (Facing the front of the display) and a side arc bezel portion (Part of 14AB that corresponds to the side part of 201 parallel to 12, as shown in Fig. 4) located on aside portion of the display screen body (Right side as shown in Fig. 4) and facing a side direction that is perpendicular to the front direction (Shown in Fig. 4).
It would have been obvious to one skilled in the art, before the effective filing date of the claimed invention, to utilize the arc bezel portion of Myers with the touch display of Bathiche because the combination would provide a more compact device for the user to hold, as the horizontal width would be shorter. 

As to claims 2, 12, Bathiche teaches wherein the display touch layer and the bezel touch layer are individual from each other (The display touch layer is located in area 506 while the bezel touch layer is located in area 510).

As to claims 3, 13, Bathiche teaches wherein the display touch layer and the bezel touch layer are formed integrally (Both touch layers are formed integrally within device 504).

As to claims 4, 14, Bathiche teaches wherein the display touch layer is a detachable touch layer (It is understood that the device 502 can be disassembled such that the touch layer can be removed from the bezel).

As to claims 5, 15, Bathiche teaches wherein the display touch layer extends to a place corresponding to the front arc bezel to form the bezel touch layer (The display touch layer can be defined such that it includes both the touch circuitry in areas 506 and 510).

As to claims 6, 16, Bathiche teaches wherein the display touch layer extends to a place corresponding to the front arc bezel portion and a portion of the side arc bezel portion to form the bezel touch layer (The display touch layer can be defined such that it includes both the touch circuitry in areas 506 and 510).

As to claims 7, 17, Bathiche teaches wherein an edge of the display screen body extends to a place corresponding to a portion of the side arc bezel portion (Area 510 can have display capabilities as well such that the display screen body can be mapped to both areas 506 and 510, thus extending to the side arc bezel portion) [0037]; 
the display touch layer extends to a place corresponding to at least a portion of the side arc bezel to form the bezel touch layer (The display touch layer can be defined such that it includes both the display circuitry in areas 506 and 510).

As to claims 8, 18, Bathiche teaches wherein an edge of the display screen body extends to a place corresponding to the side arc bezel portion (The right edge of 504 extends to the area in which 510 is located), the display touch layer extends to a place corresponding to the side arc bezel portion to form the bezel touch layer (The display touch layer can be defined such that it includes both the display circuitry in areas 506 and 510).

Response to Arguments
Applicant's arguments with respect to claims 1 and 9 have been considered but are moot in view of the new ground(s) of rejection based on the reference Myers. 

Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAM A MISTRY whose telephone number is (571)270-3913.  The examiner can normally be reached on M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chanh Nguyen can be reached on 5712727772.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/RAM A MISTRY/Primary Examiner, Art Unit 2691